Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 1 of 9




                EXHIBIT E
         Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 2 of 9




   ABOUT     JOIN  CONTACT
   ADVERTISE    DONATE  READ THE PRINT
   ISSUE


     NEWS         SPORTS


COMMUNITY


Citizen Action,
Progressive Leaders of
Tomorrow hold March
for Racial Justice in
Downtown
Binghamton

                                             TRENDING
                                              1.   Beat the system with these drug test tips

                                              2.   The Blue Lives Matter movement is more than
                                                   just an attempt to undermine Black Lives
                                                   Matter

                                              3.   Reflecting on my negative LSD trip

                                              4.   Friends of Max Martinez hold vigil

Event features BU alumna Aviva                5.   Thrift store “gentrification” is a symptom of a
                                                   broken clothing industry
Friedman, highlights racism and
inequality

By CHRISTINE DEROSA - OCTOBER 15, 2018
         Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 3 of 9

   Recommend 5   Share



While many Binghamton University
students headed home for fall break,
some filled the streets of Downtown
Binghamton for the second annual
March for Racial Justice on Saturday.

The march, organized by Citizen Action
and Progressive Leaders of Tomorrow
(PLOT), began at the Broome County        RECENT NEWS
Courthouse on Court Street before the
                                          COMMUNITY
group of approximately 50 people
                                          BU’s Harriet Tubman Center for the
marched to the Martin Luther King Jr.
                                          Study of Freedom and Equity releases
Promenade.
                                          more details about Truth and
                                          Reconciliation Commission
The group, including a handful of
Binghamton students, filled the streets   CAMPUS NEWS
while chanting, “Whose streets? Our       Violence, Abuse and Rape Crisis
streets,” “Black Lives Matter” and “No    Center to be operational on-campus
justice, no peace.”                       by spring 2021

Rachel Slotnick, a member of the          SCIENCE & RESEARCH

College Progressives and a sophomore      FRI’s seventh-annual poster session
majoring in music, said she decided to    goes virtual
participate in the march after reading
                                          CAMPUS NEWS
up on events in the community. The
                                          Students face difficulties navigating
Binghamton Police Department (BPD),
                                          online finals weeks
along with other community officials,
has come under fire recently for          OFF-CAMPUS NEWS

violence against people of color.         LOFTS@JC open near new BU Health
                                          Sciences campus
          Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 4 of 9

Incidents involving the police were
highlighted at the event, including an
altercation with two young black
teenagers at a Binghamton park in
August 2018, in which BPD officers
placed a 13-year-old female in
handcuffs on suspicion of spray-
painting a nearby area. During that
incident, a 14-year-old boy with
developmental disabilities was also
handcuffed and placed into a police
van, where he repeatedly banged his
head, injuring himself while in police
custody. In September, the YWCA issued
a formal complaint to BPD regarding its
“excessive use of force” on a black
woman during a domestic incident.
Later that month, school staff at
Binghamton High School allegedly
verbally assaulted a black teenager
after he left school early.

Belinda Ellison, a YWCA staff member,
attended the event and said she was
marching to raise awareness about
racism.

“I’m here to stand up for racial justice
and inequality,” Ellison said. “The
YWCA’s mission is to eliminate racism
and inequality, and promote justice for
              Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 5 of 9

all.”




                                      Sidney Slon/Staff Photographer



Community members and students donned signs for the March for Racial
Justice in Downtown Binghamton.




Jaedyn Lalonde, a member of BU’s
Frances Beal Society and a senior
double-majoring in biology and
environmental studies, said she felt
being involved in the march was
important because it helped bring
issues to the forefront.

“In the past three months, there’s been
so much police brutality in the
Binghamton area,” Lalonde said. “It’s
important to do things like this. By
doing this, you’re doing something.”

According to PLOT, the theme behind
this year’s march was “Black women
lead.” The theme was chosen to
          Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 6 of 9

illustrate the importance of women of
color and protest their marginalization
by placing their voices first in the
march.

The march featured various speakers,
including Aviva Friedman, ‘14, who is
also a member of PLOT and Citizen
Action.

Friedman introduced herself to the
crowd as their “token white friend” for
the afternoon and discussed the
importance of recognizing racism
within oneself.

“It’s not our fault that we were raised in
a racist society, surrounded by
institutions whose gears are fueled by
notions of white superiority,” Friedman
said. “It’s not our fault that we were
shaped and molded by people unaware
of their biases. But it is absolutely our
fault if we do not work to dismantle
that.”

Friedman also said white people should
take up less social space and challenged
attendees to do some introspection.

“Interrupt yourself before you interrupt
a person of color,” Friedman said. “Call
         Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 7 of 9

yourself out when you think something
racist or racially biased. The next time
someone mentions their doctor,
professor, lawyer, catch yourself
automatically picturing a white man.”




                        Sidney Slon/Staff Photographer




BPD was present during the protest,
with vehicles both in front and in back
of the crowd. Auxiliary officers were
also along the route, keeping traffic
from the marchers. During the protest, a
          Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 8 of 9

member of PLOT mentioned the police
presence to the crowd and said the
group specifically asked BPD to not be
present. A post shared on the event’s
Facebook page after the event
condemned the police presence at the
march.

“PLOT would also like to remind
attendees that Binghamton Police were
not welcome at today’s event, and their
forced ‘escort’ was an intimidation
tactic,” the post read. “We continue to
reject BPD’s authority and presence, and
remain committed to empowering
communities despite their rampant and
racist over-policing and abuses of
power.”


 0 Comments              Sort by   Newest




  Add a comment...




   Facebook Comments Plugin
                   Case 3:20-cv-00822-LEK-ML Document 44-5 Filed 01/04/21 Page 9 of 9




Pipe Dream                                                                         ABOUT
University Union Room WB03                                                          JOIN
4400 Vestal Parkway East
                                                                                  CONTACT
Binghamton, NY 13902
Phone: 607-777-2515                                                              ADVERTISE
Fax: 607-777-2600                                                                  DONATE


  #stabilizing: piper                                                              #destabilizing: illo
